DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.


Claims 1-2, 5-8, 10, 11, 14-17, and 19 are now pending in this application. Claims 1, 2, 5, 6, 8, 11, 14, and 15 have been amended. Claims 3, 4, 12, 13, and 20 have been cancelled. Claims 1 and 11 are independent claims.

Claim Objections
The following claims are objected to because of the indicated minor informalities:  
Claim 1, line 11, add and  at the end of the line
Claim 8, last line, delete based at the end of the line.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPUB 2015/0227274 A1 (hereinafter as Lee) in view of Song et al., US PGPUB 2014/0210744 A1 (hereinafter as Song) and Kim et al., US PGPUB 2007/0247441 A1 (hereinafter as Kim) and Woo et al., US PGPUB 2011/0248939 A1 (hereinafter as Woo).

Regarding independent claim 1, Lee teaches a display device [see title; fig. 1; and abstract] comprising:
a display comprising a displaying area in which a plurality of pixels is disposed and a non-displaying area defining a border of the display, wherein the plurality of pixels is not disposed on the non-displaying area [see abstract, lines 2-4 indicating a display and a bezel unit; see also fig. 1, 110 and 120 and the description in [0064]];
a sensor circuit configured to sense a touch to the displaying area [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see [0204]; note, as above, the touch interaction on the display or the bezel, and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching]; and
a processor [see abstract, line 7] configured to:

based on a second touch to the non-displaying area being sensed through the sensor circuit [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140; see [0204]; note, as above, the touch interaction on the display or the bezel, and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching], 
based on the second touch being a swipe which extends along the non- displaying area, verify a touch area of the second touch to the non-displaying area [see e.g. [0161] describing the determination that the drag interaction is inputted on not less than two sides of the bezel unit (the non-displaying area)].

Note that Lee further teaches clearing at least a portion of a/the current page or at least a portion of all the pages based on a type of swipe being a swipe [see [0022] indicating deleting a page according to a certain swipe interaction].

Lee also further teaches performing a page scroll function according to a direction of the swipe based on a second touch being a swipe [see e.g. swipe gesture 1140 in fig. 11B, lower right and the scrolling of the current page to result in the display shown in the lower left side of fig. 11B; see [0141], lines 8-end; especially note in the description that the screen is moved 

Lee does not explicitly teach any of the following:
that the certain function performed corresponding to the first touch based on sensing the first touch on the displaying area is a drawing function;
based on the touch area being larger than a specified area, clearing at least a portion of a current page according to a direction of the swipe,  and 
based on the touch area being equal to or smaller than the specified area, performing a page scroll function according to the direction of the swipe.

Song teaches a displaying area that senses touch and performs a drawing function based on sensing the touch on that displaying area [see e.g. [0133]; see also figs. 5 and the description in [0186]-[0189]].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Song before the effective filing date of the claimed invention to modify the instructions taught by Lee regarding a function performed corresponding to the touch of the displaying region based on sensing that touch to explicitly specify a drawing function corresponding to the touch, as per the teachings of Song. The motivation for this obvious combination of teachings would be to enable a drawing mode in which an object is displayed corresponding to a trace of touch input applied to a touchscreen, as proposed by Song [see [0187]-[0188]].

Lee/Song does not explicitly teach limitations b) and c) above.

Kim teaches instructions for performing a certain function based on a determined touch area being larger than a specified area [see e.g. [0028]-[0030]; especially note the minimum touched surface identified in [0028], the determination based on area touched in [0029], and the number of fingers identified to be touching in [0030]; see also claim 10].

Kim further teaches clearing at least a portion of a current page based on a swipe touch [see e.g. [0039] and figs. 4-1, 4-2, and 4-3; see also [0031] and 2-1, 2-2, and 2-3].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, and Kim before the effective filing date of the claimed invention to utilize the determination of the specified area being touched by the user’s finger taught by Kim to determine specifics about performing the clearing function taught by Lee. The motivation for this obvious combination of teachings would be to allow a user to easily and conveniently select specific portions of interest to apply the clearing function, as in the example suggested by Kim [see [0031]-[0034]; especially note [0034] indicating specifically utilizing touched area to delete content portions as desired].

Lee/Song/Kim does not explicitly teach that the page scrolling function is also based on a touch area of the second touch being smaller than a specified area.

Woo teaches associating a certain function with a touch type (determined by a touch area of a touch being smaller than a specified area) and a touch scheme [see fig. 4 and [0069] indicating 

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, and Woo before the effective filing date of the claimed invention to apply Woo’s teaching of including the determination of the touch area being smaller than a specified area as a criteria for determining a touch type in the swipe gesture taught by Lee. The motivation for this obvious combination of teachings would be to enable providing a user with various interactions in a touch interface environment, as proposed by Woo [see e.g. abstract].


Regarding independent claim 11, Lee also teaches a touch interface method of a display device [see title; figs. 36 and 1; and abstract] which comprises a display comprising a displaying area in which a plurality of pixels is disposed and a non-displaying area defining a border of the display [see abstract, lines 2-4 indicating a display and a bezel unit; see also fig. 1, 110 and 120 and the description in [0064], and a sensor circuit [again see abstract, lines 4-7; [0064]; and fig. 1; note first and second touch detectors 130 and 140], wherein the plurality of pixels is not disposed on the non-displaying area [see above and note the bezel which does not have display capabilities], the touch interface method comprising:
based on a first touch to the displaying area being sensed through the sensor circuit, perform a certain function corresponding to the first touch [see fig. 36, S3630 and again see [0204] and [0205]; note, as above, the touch interaction on the display and that the touch interaction includes at least one of tapping, dragging, swiping, and pinching]; and

based on the second touch being a swipe which extends along the non- displaying area, verify a touch area of the second touch to the non-displaying area [see e.g. [0161] describing the determination that the drag interaction is inputted on not less than two sides of the bezel unit (the non-displaying area)].

Note that Lee further teaches clearing at least a portion of a/the current page or at least a portion of all the pages based on a type of swipe being a swipe [see [0022] indicating deleting a page according to a certain swipe interaction].
Lee also further teaches performing a page scroll function according to a direction of the swipe based on a second touch being a swipe [see e.g. swipe gesture 1140 in fig. 11B, lower right and the scrolling of the current page to result in the display shown in the lower left side of fig. 11B; see [0141], lines 8-end; especially note in the description that the screen is moved according to an amount of dragging of the interaction and note the direction of drag as shown in the drawings in lower portion of fig. 11B].

Lee does not explicitly teach any of the following:
that the certain function performed corresponding to the first touch based on sensing the first touch on the displaying area is a drawing function
based on the touch area being larger than a specified area, clearing at least a portion of a current page according to a direction of the swipe,  and 
based on the touch area being equal to or smaller than the specified area, performing a page scroll function according to the direction of the swipe.

Song teaches a displaying area that senses touch and performs a drawing function based on sensing the touch on that displaying area [see e.g. [0133]; see also figs. 5 and the description in [0186]-[0189]].
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Song before the effective filing date of the claimed invention to modify the instructions taught by Lee regarding a function performed corresponding to the touch of the displaying region based on sensing that touch to explicitly specify a drawing function corresponding to the touch, as per the teachings of Song. The motivation for this obvious combination of teachings would be to enable a drawing mode in which an object is displayed corresponding to a trace of touch input applied to a touchscreen, as proposed by Song [see [0187]-[0188]].

Lee/Song does not explicitly teach limitations b) and c) above.

Kim teaches instructions for performing a certain function based on a determined touch area being larger than a specified area [see e.g. [0028]-[0030]; especially note the minimum touched surface identified in [0028], the determination based on area touched in [0029], and the number of fingers identified to be touching in [0030]; see also claim 10].


It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, and Kim before the effective filing date of the claimed invention to utilize the determination of the specified area being touched by the user’s finger taught by Kim to determine specifics about performing the clearing function taught by Lee. The motivation for this obvious combination of teachings would be to allow a user to easily and conveniently select specific portions of interest to apply the clearing function, as in the example suggested by Kim [see [0031]-[0034]; especially note [0034] indicating specifically utilizing touched area to delete content portions as desired].

Lee/Song/Kim does not explicitly teach that the page scrolling function is also based on a touch area of the second touch being smaller than a specified area.

Woo teaches associating a certain function with a touch type (determined by a touch area of a touch being smaller than a specified area) and a touch scheme [see fig. 4 and [0069] indicating determining a touch type based on contact area; [0070], lines 1-4 indicating a point touch determined based on the contact area being less that a predetermined reference value; and [0072] indicating the function association; note dragging as a touch scheme].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, and Woo before the effective filing date of the claimed invention to apply Woo’s 


Regarding claims 6 and 15, the rejection of independent claims 1 and 11 are respectively incorporated. Lee further teaches, based on the second touch being a pinch in which two points of the non-displaying area are touched and then a distance between the two points increases, enlarging an area, which corresponds to the two points, of a/the current page [see fig. 27B and note pinching interaction 2750-1, 2750-2 where the distance between the contact points increases and the area of content on the page is enlarged; refer to the description in [0179] and [0181]; also note the opposite case of area reduction of currently displayed content as described in [0180] and shown on fig. 27A].

Regarding claim 8, the rejection of independent claims 1 is incorporated. Lee further teaches:
based on the second touch being a type in which one point of the non- displaying area is touched, verifying a sub-area associated with the one point among a plurality of sub-areas included in the non-displaying area [see [0198] and [0200] describing a tap interaction with a specific part of the bezel unit; see figs. 33B and 34B]; and 
overlaying a function menu associated with the verified sub-area among a plurality of function menus on the current page [again see figs. 33B and 34B and note the overlaying of function menus 3330 and 3440 respectively; note that they are different menus and that each one 

Regarding claim 17, the rejection of independent claim 11 is respectively incorporated. Lee further teaches:
based on the second touch being a type in which one point of the non- displaying area is touched, verifying a sub-area associated with the one point among a plurality of sub-areas included in the non-displaying area [see [0198] and [0200] describing a tap interaction with a specific part of the bezel unit; see figs. 33B and 34B]; and 
overlaying a function menu associated with the verified sub-area among a plurality of function menus on the current page, based on first mapping information between the plurality of sub-areas and the plurality of function menus [again see figs. 33B and 34B and note the overlaying of function menus 3330 and 3440 respectively; note that they are different menus and that each one depends on a verified sub-area of the bezel perimeter (bottom right or top left) and the mapping to that specific function menu based on the verified sub-area; again see [0198] and [0200]].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, Kim, and Woo, as applied to claim 1 above, and further in view of Goertz et al., US PGPUB 2009/0189878 A1 (hereinafter as Goertz).

Regarding claim 2, the rejection of independent claim 1 is incorporated. Lee further teaches that the display device further comprises an outer border having a first height, an inner border having a second height that is less than the first height, and a side surface extending in a height direction between the outer border and the inner border [see e.g. fig. 3B].

Lee/Song/Kim/Woo does not explicitly teach that the sensor circuit includes a plurality of light emitting elements and a plurality of photodetectors, wherein the plurality of light emitting elements and the plurality of photodetectors are arranged on the side surface to form a touch sensing area in which the first touch and the second touch are sensed, and wherein the plurality of light emitting elements are oriented to emit light towards the plurality of photodetectors.

Goertz teaches a sensor circuit including a plurality of light emitting elements and a plurality of photodetectors [see e.g. figs. 2A-2C and [0060], especially lines 3-6], 
wherein the plurality of light emitting elements and the plurality of photodetectors are arranged on a side surface to form a touch sensing area in which a first touch and a second touch are sensed [again see figs. 2A-2C and [0062] describing the detection of touch inputs corresponding to 10 and 20], and 
wherein the plurality of light emitting elements are oriented to emit light towards the plurality of photodetectors [again see figs. 2A-2C and [0061], lines 7-10 indicating that the light beams emitted by the LEDs are detected by the corresponding PD receivers opposite them].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, Woo, and Goertz before the effective filing date of the claimed invention to specify .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, Kim, and Woo, as applied to claim 1 above, and further in view of Smith, US PGPUB 2011/0154390 A1 (hereinafter as Smith) and Krishnaswamy, US PGPUB 2013/0127733 A1 (hereinafter Krishnaswamy).

Regarding claim 5, the rejection of independent claim 1 is incorporated. Lee further teaches an example where a certain action is performed based on a direction of a swipe being a first direction and another action is performed based on the direction of the swipe being a second direction [see e.g. the example in [0021] where a clockwise drag may enlarge letter size of the content, while a counterclockwise drag may reduce the letter size].

Lee/Song/Kim/Woo, however, doesn’t explicitly teach based on the direction of the swipe being a first direction, clearing an area of the current page, which corresponds to the swipe; and based on the direction of the swipe being a second direction perpendicular to the first direction, clearing one or more pages selected by the swipe.

clearing an area of a current page based on a direction of a swipe being a first direction [see fig. 5 and description in [0041], lines 15-end; note that the right-to-left swipe results in clearing the area of string 37 only from the current display 32], and clearing a page selected by the swipe based on the direction of the swipe being a second direction [see fig. 6 and description in [0041], lines 11-15; note that the left-to-right swipe results in clearing the entire content including notification 35 and string 37 from the current display 32]. Note also in [0032] the verification of the determined direction of the swipe.

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, Woo, and Smith before the effective filing date of the claimed invention to utilize the direction verification taught by Lee within the embodiment that initiates a clearing function using a swipe touch also taught by Lee in combination with the feature taught by Smith that selectively clears either an area of a current page or an entire page based on a verified direction of swipe. The motivation for this obvious combination of teachings would be to enable activation of different variations of functions based on available features of certain detected touch gestures, thus conveniently offering a richer interface capable of offering multiple interaction options to the user.

Lee/Song/Kim/Woo/Smith does not teach that the second direction is perpendicular to the first direction.
Krishnaswamy teaches different swipes with a swipe in a direction perpendicular to the direction of another available swipe and each resulting in a different operation [see fig. 6 and 
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, Woo, Smith, and Krishnaswamy before the effective filing date of the claimed invention to apply Krishnaswamy’s teaching of different swipes perpendicular to one another to the swipes and functions taught by the combination of Lee/Song/Kim/Woo/Smith, as above. The motivation for this obvious combination of teachings would be to make use of these distinct swipes to initiate the various actions, as suggested by Krishnaswamy in [0061], thus making it more distinguishable and thus more reliable in terms of gesture recognition.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, Kim, and Woo and further in view of Ericson et al., US PGPUB 2011/0043538 A1 (hereinafter as Ericson).

Regarding claims 7 and 16, the rejection of dependent claims 6 and 15 are respectively incorporated. Lee further teaches detecting a tap interaction on the non-displaying area which includes continually tapping that area twice [see [0129] and fig. 6C]. 
Note that Lee also teaches a state where the area of the current page corresponding to two points is enlarged [see portions cited for rejection of claims 6 and 15 above].

Lee/Song/Kim/Woo doesn’t explicitly teach based on a double tap touch to the non-displaying area being sensed in a state where the area of the current page corresponding to the two points is enlarged, reduce the area corresponding to the two points to a specified magnification.

Ericson teaches instructions for reducing scale of a displayed digital content within a display [see abstract and title] that specifically reduces a certain zooming area size to a specified magnification [see [0029] and [0031]; see also claims 1 and 5]. Note in particular the reversing of a zooming function to a predetermined size as described in [0029].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, Woo, and Ericson before the effective filing date of the claimed invention to utilize the double tap of the non-displaying area taught by Lee in the state of an enlarged area of the currently displayed page corresponding to the two points of previously applied pinch, as also taught by Lee to control the scale reduction of this content in the manner taught by the instructions corresponding to Ericsson’s double tap touch. The motivation for this obvious combination of teachings would be to provide a simple, efficient, and intuitive way for changing magnification of a portion of interest on a display, a feature that would be especially significant for small-sized devices, as proposed by Ericson, [see [0006]-[0010]]. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, Kim, and Woo, as applied to claims 1 and 11 above, and further in view of Fujiwara, US PGPUB 2014/0380225 A1 (hereinafter as Fujiwara).

Regarding claims 10 and 19, the rejection of independent claims 1 and 11 are respectively incorporated. 
Lee/Song/Kim/Woo does not explicitly teach overlaying map information indicating a location of a/the current page among all pages on the current page while the current page is updated.

Fujiwara teaches overlaying map information indicating a location of a current page among all pages on the current page while the current page is updated [see abstract; [0009]-[0010]; see also [0072] and especially note the update of a current page and the “indicator” including the knob and the scroll area. See figs. 5-6 and the description especially in [0076]-[0077]; see also [0141]; also note the update in [0179] and see claims 2 and 16].

It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Song, Kim, Woo, and Fujiwara before the effective filing date of the claimed invention to include the overlaying of map information indicating relative location of a currently updated page with respect to the totality of pages taught by Fujiwara in the instructions taught by Lee’s display and modified by Song, Kim, and Woo. The motivation for this obvious combination of teachings would be to enable users to easily detect locations of desired pages especially with content of large numbers of pages, as proposed by Fujiwara [see e.g. [0007]; [0141]-[0142]; and [0176]].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song, Kim, and Woo, as applied to claim 11 above, and further in view of Smith.

Regarding claim 14, the rejection of independent claim 11 is incorporated. Lee further teaches an example where a certain action is performed based on a direction of a swipe being a first direction and another action is performed based on the direction of the swipe being a second direction [see e.g. the example in [0021] where a clockwise drag may enlarge letter size of the content, while a counterclockwise drag may reduce the letter size].

Lee/Song/Kim/Woo doesn’t explicitly teach based on the direction of the swipe being a first direction, clearing an area of the current page, which corresponds to the swipe; and based on the direction of the swipe being a second direction, clearing a page corresponding to the swipe among all the pages.

Smith teaches instructions for clearing an area of a current page based on a direction of a swipe being a first direction [see fig. 5 and description in [0041], lines 15-end; note that the right-to-left swipe results in clearing the area of string 37 only from the current display 32], and clearing a page corresponding to the swipe among all the pages based on the direction of the swipe being a second direction [see fig. 6 and description in [0041], lines 11-15; note that the left-to-right swipe results in clearing the entire content including notification 35 and string 37 from the current display 32]. Note also in [0032] the verification of the determined direction of the swipe.



Response to Arguments
Applicants’ prior art argument with respect to amended independent claim 1 has been fully considered, but is not persuasive. 
Applicant simply states that “Kim fails to disclose clearing the screen based on a swipe to the non-display area having a first size and scrolling based on a swipe to the non-display area having a different size.” [See Response to Office Action, p. 11, last paragraph]. Applicant then alleges that none of the other cited art teaches or suggests these features [see Response to Office Action, p. 12, first paragraph]. 

Examiner respectfully notes that:
Lee teaches the feature of scrolling based on a swipe to the non-display area. 
Kim teaches the feature of clearing at least a portion of a current page based on a swipe touch [see e.g. [0039] and figs. 4-1, 4-2, and 4-3; see also [0031] and 2-1, 2-2, and 2-3]. 
Kim further teaches instructions for performing a certain function based on a determined touch area being larger than a specified area [see e.g. [0028]-[0030]; especially note the minimum touched surface identified in [0028], the determination based on area touched in [0029], and the number of fingers identified to be touching in [0030]; see also claim 10].
Woo teaches associating a certain function with a touch type (determined by a touch area of a touch being smaller than a specified area) and a touch scheme [see fig. 4 and [0069] indicating determining a touch type based on contact area; [0070], lines 1-4 indicating a point touch determined based on the contact area being less that a predetermined reference value; and [0072] indicating the function association; note dragging as a touch scheme].
The rejection (as per above) is based on a combination of these above-indicated features taught by each of the cited references. The rejection clearly lays out how these features can be used in combination and provides motivations of a person of ordinary skill in the art to make those obvious combinations of teachings. Examiner respectfully reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 




Applicant’s arguments with respect to dependent claim 2 on pp. 12-15 of the Response to Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record (as per the attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure:

Deane, US PGPUB 2008/0273019 A1, entitled “Shadow detection in optical touch sensor through the linear combination of optical beams and grey-scale determination of detected shadow edges”.
Jitkoff, US PGPUB2015/0169071 A1, entitled “Edge swiping gesture for home navigation”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARIA S AYAD/            Examiner, Art Unit 2145                                                                                                                                                                                            
/Arpan P. Savla/            Supervisory Patent Examiner, Art Unit 2145